OPINION OF THE COURT
PHILIP BLOOM, Circuit Judge.
THIS CAUSE came on for hearing on March 18, 1987, on defendants’ Motion to Dismiss made in behalf of each of the defendants; and the Court finding that based on the Complaint and attachments thereto and upon oral argument of respective counsel, all to the effect that the negotiations for each of the alleged claims of Plaintiffs took place in *24Dade County, Florida and that the alleged damages, if any, would have occurred in that same county; and the Court further specifically finding that any enforcement in another forum of Plaintiffs’ alleged claims would be unfair, unjust or unreasonable and that for all practical purposes Plaintiffs might well be deprived of their day in court if the forum were elsewhere than Dade County, Florida; it is upon consideration ORDERED that Defendants’ Motion be and the same is hereby denied in all respects, and defendants shall have fifteen (15) days from the date of this Order within which to answer the Complaint. See Manrique v. Fabbri, 493 So.2d 437 (Fla. 1986); Interval Marketing Associates, Inc. v. Sea Club Associates IV Ltd., 468 So.2d 262 (Fla. 2d DCA 1985).
DONE AND ORDERED in Chambers, Dade County Courthouse, Miami, Florida, this 19th day of March, 1987.